Citation Nr: 1705651	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  15-19 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from September 1959 to September 1963.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The Veteran and his wife presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in August 2015.  A transcript is of record.  At the time of his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Competent and credible evidence indicates the Veteran's tinnitus arose in service and has continued since.


CONCLUSION OF LAW

The requirements for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for tinnitus that he asserts began in service and has continued since.  Specifically, he reports he was exposed to the noise of engines while working in a forklift shop for six months, and in the form of heavy small arms fire while acting as a rifle range instructor for over two years, which included heavy periods of small arms fire in close proximity and for extended   periods of time without hearing protection.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Additionally, certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R.   § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  The Court also indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Id. at 272.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on   his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance    of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board concedes the Veteran's in-service acoustic trauma, based   on his consistent statements regarding exposure to noise during service, as well     as the information provided on his DD Form 214, which documents his military occupation specialty as motor vehicle operator, and his service personnel records, which document service as a military policeman.  The Board also concedes the presence of a current disability, as the Veteran is competent to testify to observable symptoms such as ringing in his ears, and has done so credibly in this instance.  Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002) (finding lay person competent to identify tinnitus).  Thus, the remaining question is whether the Veteran's current tinnitus is related to service. 

When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection.  Id.  The Board finds that the Veteran's statements are sufficient to establish service connection in this instance.

The Board acknowledges that VA examiners provided negative opinions on this issue in January 2014 and March 2015.  However, it appears that the examiners failed to consider the Veteran's competent and credible reports that his tinnitus began in service and continued thereafter in issuing those opinions.  As a result, the Board accords the opinions less probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (stating that an adequate VA examination considers the relevant history, provides a sufficiently detailed description of the disability, and provides a rationale to support the conclusions or opinions offered).

In short, in light of the positive and negative evidence of record, to specifically include the Veteran's competent and credible reports of tinnitus that began in service, the Board finds that the evidence is at least in equipoise regarding whether his current tinnitus was incurred in service.  See Fountain, 27 Vet. App. at 272.  Accordingly, resolving all doubt in his favor, service connection is warranted.       38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102 (2016).


ORDER

Service connection for tinnitus is granted.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


